ument contains so!"e
Mr. Abel Acosta, Clerk       \hiS doc      ,_,.of poor quaht\f
Court of Criminal Appeals of ~t~at arv·maging.
P.O. Box 12308, Capitol Statiat,rthe t1me of 1
Austin, Texas 78711                                                RECE~VED ~~~
RE: Submission of Writ of Mandamus
                                                                 COURT OF CRlMINt'.L liPP~.LS

Dear Clerk,
                                                                        MAY 06 2015

      Enclosed please find my Original Application for writ         ~~~~~~~~,,Cferk
in Trial Court Number 1193809-C, in l84th.Judicial District Court of Harris

County; Texas.     If possible, I ask that a file stamped copy of this         appli~ation,


or a letter of positive acceptanc_e of the application be returned to me for

my own perosonal records.

      Thank you in advance for your time, patience and effort in considering

my most humble request.




                                                       Respectfully submitted,



                                                       Irvin R. Davis
                                                       TDCJ-ID# 1653531
                                                       Geroge Beto Unit
                                                       1391 FM 3328
                                                       Tennessee Colony, Texas 75880
                                 Cause No.        Respondent,   Ch.ris:::Dafiiel>;~,::;in:h±.S~;capacd:ty.~;asl:District    Clerk of Harris

County, Texas, has a ministerial duty to receive and file all papers in a

criminal ·proceeding 1 and perform all other duties imposed on the cle.rk by

law pursuant to TCCP Art. 2.21, and is responsible under TCCP 11.07 Sec.

3(c) to immediately transmit to the Court of Criminal Appeals a copy of the

application for writ of habeas corpus, any answeres filed1 and a certificate

reciting the date upon which that finding was made if the convicting .court

decides that there are no issues to be resolved.

       Chris Daniel, District Clerk of Harris County, Texas, may be served

at his place.··of business at P. 0. Box 4651, Houston/ Texas 77210-4651.

III-    Violation of Article .11.07 of. tfie TEXAS CX>DE OF CRIMINAL PROCEDURE

       The Respondent violated Article 11.07 Section 3(c) of the Texas Code

of Criminal Procedure by failing to provide a copy of the application for

writ of habeas corpus, any answers filed, and a certificate~·reciting the

date upon which that finding was made to the Court of Criminal Appeals within

the time prescribed by law.

       Relator has gone well beyond any requirement or obligation imposed upon

him by the Texas Code of Criminal Procedure.                Article 11.07 Section 3(c)

clearly states that "[i]f the convicting court decides that thec-e are no

such issues, the clerk shall immediately transmit to the Court of Criminal
                                                                                           ..
Appeals a copy of the application, any answers filed, and a certificate reciting

the date upon which that finding was made.                Failure b.TI the Court to act within

the allowed 20 days shall constitute such a finding. "                  'IEXi~   CXDE CRI:M. P.   1   art.

11.07 fee. 3(c).   Respondent is in violation of this· procedure/ ministerial

duties, and thus the laws of tnisJstate.




                                        Eaje   2 of 3
IV.   PRAYER

      WHEREFORE PREMISES CONSIDERED, Relator prays that the Court will grant

the relief sought in this application, by ordering the Respondent to immediately

transmit its findings to the Court of Criminal Appeals, on the                   face,;~of     the

pleadings within this application.

                                                              Respectfully submitted,



                                                              Irvin R.Davis
                                                              TDCJ-ID# 1653531
                                                              George Beto Unit
                                                              1391 FM .3328         ·'
                                                              Tennessee Colony, Texas 75880

                                  INMATE DOCLARA.TION
Pursuant to Title 6, Texas Civil Practice and Remedies Code §§                   132.001~003.



      r,   ., IRVIN   R:~.   DAVIS                       I   TDCJ-ID#   1653531                , being

presently incarcerated at the George Beto Unit, in Anderson County, Texas,

do. declare under penaity of perjury that I am the Relator in the foregoing

Application for Writ of Mandamus, and all statements contained therein are

true and correct.



Singed on this the           2:   day of   ~JV\---'---. . . .1\L--L-'{_..___ _ _ _ _ _,   20    J5 .
                -,




                                       Pa;)e 3   of 3
                             Cause No.     1193809-C


EX 'PARTE
                                                   COURT OF CRIMINAL
                                      §
IRVIN R.DAVIS~                        §                APPEALS
                                      §                OF TEXAS
TDCJ-ID# 1653~31,RELATOR              §
                                      §

                                   ORDER
On                                       , 2015,th~ Realtor 1 s Application foi
  ----
Writ of Mandamus came to be considered.The Court firids that the relator
is entitled to the relief sought,and it is ~:
THEREFORE ORDERED. ·..fhal_t the District Clerk of Harris County, Texas immediately
transmit a copy of the relator's application,attached· Memorandum of Law,
answers filed, and acertificate reciting the date upon which those findings
were made,to the Court of Criminal Appeals of Texas.



Signed on ---------------




                                                  JUDGE-PRESIDING-----------------
                              CERTIFICATE OF SERVICE;::;




      This is to certify that on May 8, 2015, a true and correct copy of the

. foregoing Application for Writ of Mandamus was placed in the United States

 Mail, to be delivered to the Harris County District Clerk's Office, Mr. Chris

 Daniel, at·P.O. Box 4651, Houston, Texas 77210-4651.




 Sigr).ed oni:this the   __J__ day   of _   _.M'---'-~"---". Y~·--------'
                                                             .              20   /5 .